DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, the language “separate” is unclear, a functional layer opening having a seal bead surrounding it, is set forth in the claim.  It is not clear what a separate opening would be.  
Claim 2 recites the limitation "the metal stopper layer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diez et al. (6,814,357). Diez discloses a functional layer(s) (20,22) and a distance layer (24) between the functional layer (Fig. 2).  The functional and distance layers have combustion chamber openings (14) and screw openings (16) which register with each other and the functional layer has a seal bead (26,28) surrounding the combustion chamber opening (Fig. 1).  Diez discloses providing a metal distance layer (24) having a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diez in view of Unseld et al. (8,336,889).  Diez does not disclose producing reduced thickness protrusion or depression walls.  Unseld teaches forming protrusions (9) and depressions (10) in opposite sides (21,22) of a distance layer (8; Figs. 2 and 3) with a die pair (P1,P2; Fig. 14) wherein the protrusions (9) and depressions (10) extend through a whole thickness of the distance layer (col. 8, lines 25-27).  Regarding claims 3,4 and 8, Unseld teaches that protrusions (9) are formed in a workpiece (Fig. 24) which have a wall (19) with a reduced thickness (D19) of about 1/3 thickness (col. 12, lines 24-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725